      Case 3:11-cv-02198-ARC Document 168 Filed 02/15/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                               :
ARI WEITZNER, M.D., ET AL      :
                               :
         Plaintiffs            : CIVIL NO. 3:11-CV-2198
                               : (Judge Caputo)
     v.                        :
                               :
SANOFI PASTEUR INC., ET AL     :
                               :
         Defendants            :

                              JUDGMENT

     Pursuant to Federal Rule of Civil Procedure 54(d)(1), judgment is

entered against the plaintiffs and in favor of defendants in the amount

of $1,678.35.


                                  ATTEST:

                                  s/ Peter Welsh
                                  PETER WELSH, Acting Clerk


DATE: February 15, 2019




                                    1
